Citation Nr: 1505186	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 60 percent for Meniere's syndrome, prior to August 8, 2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2003by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  At that time, the RO granted service connection for Meniere's syndrome, with a 30 percent disability rating (effective March 31, 1998).  This matter is currently under the jurisdiction of the RO in Newark, New Jersey.  

In a March 2005 rating decision, the RO granted a 60 percent disability rating, effective March 30, 1998.  As such a rating is less than the maximum available rating for Meniere's syndrome that issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In a separate March 2005 rating decision, the RO also granted a temporary 100 percent evaluation (effective January 29, 2004), and a 60 percent disability rating (effective March 1, 2004).  

In March 2008, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge by videoconference; a transcript of that hearing is of record.  

In April 2008, the Board remanded the increased rating claim to the Agency of Original Jurisdiction (AOJ) for additional development.

In a September 2010 rating decision, the AOJ granted a 100 percent disability rating, effective from June 2, 2009.  

In a September 2012 rating decision, the RO granted a 100 percent disability rating, effective from August 8, 2002.  

As the September 2012 rating action represents a full grant of the benefit sought with respect to an increased rating for Meniere's syndrome, from August 8, 2002, that issue of an increased rating from August 8, 2002 is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

Although, following September 2010 rating decision, the AOJ characterized this matter as one for an earlier effective date, the Board notes that this matter is correctly characterized as one for an initial rating in excess of 60 percent for the period prior to August 8, 2002.  When the AOJ granted a 100 percent disability rating, effective August 8, 2002, it fully granted the increased rating claim then on appeal, but only for the period from August 8, 2002.  As the period prior to August 8, 2002 was not granted a 100 percent disability rating, that period continued to be on appeal.  As such, the Veteran's claim is correctly characterized as stated on the cover page of this decision.  The Board notes that the Veteran is not prejudiced by this characterization, as the Veteran's claim for a 100 percent disability rating from March 30, 1998 would be encompassed by a claim for a disability rating in excess of 60 percent prior to August 8, 2002.

Although the Veteran requested a new hearing, in an October 2012 VA Form 9, he has already received a Board hearing (in March 2008).  The Veteran has not provided good cause for why a new hearing is necessary.  The Board will not accept a request for a personal hearing except when the claimant demonstrates on motion that there was good cause for the delay. 38 C.F.R. § 20.1304(b). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issues on appeal.  

As a final preliminary matter, in an August 2008 statement, the Veteran brought forward numerous arguments; however, he was unclear as to whether he was raising new claims for benefits.  Such matters have not yet been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The only question remaining before the Board is if an initial disability rating in excess of 60 percent is warranted for the period, prior to August 8, 2002, for Meniere's syndrome.  The Veteran is already in receipt of a 100 percent disability rating for Meniere's syndrome, from August 8, 2002.

The Board previously found that the VA examinations of record were not adequate for rating purposes and remanded this matter for a new VA examination.  The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).   The VA examinations obtained following the April 2008 Board remand, in May and October 2009, as well as, May 2010 did not provide adequate information for rating the Veteran's Meniere's syndrome.  

As noted in the April 2008 Board remand, during the pendency of this appeal, the criteria for rating diseases of the ear, 38 C.F.R. § 4.87, Diagnostic Codes 6200-6260, were revised, effective May 11, 1999.  Under 38 C.F.R. § 4.87, Diagnostic Code 6205 (1998), i.e., the old rating criteria, a 60 percent evaluation was warranted for moderate Meniere's syndrome with less frequent attacks, including cerebellar gait.  A 100 percent evaluation was warranted for severe Meniere's syndrome, with frequent and typical attacks, vertigo, deafness, and cerebellar gait.

Under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2014), i.e. the current rating criteria, a 60 percent evaluation is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

A new VA medical opinion is necessary to provide a retrospective opinion, to the extent possible, as to the Veteran's Meniere's syndrome, for the period prior to August 8, 2002.  The Board notes that pertinent records include, but are not limited to, the Veteran's statements (including ones dated in March 1998 and August 2003 and his March 2008 Board hearing), private medical records (including an August 8, 1994 record and May 21, 1998 letter from Dr. A.F. Jahn; July 1998 records from the Ear Specialty Group; December 1993 and May 1998 records from Hearing Health Associates and multiple other records from 2001); and VA examinations (including for ear disease and hearing loss in December 2001 and August 5, 2002 general and chronic fatigue VA examinations).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain a medical opinion to ascertain the severity and manifestations of the Veteran's Meniere's syndrome, for the period prior to August 8, 2002, in accordance with the applicable rating criteria.  The claims files and a copy of this REMAND must be made available to and reviewed by the examiner prior to the examination.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the opinion.  

Following a review of the paper and Virtual claims files, which includes VA treatment records and examinations, private medical records, and the Veteran's statements, the VA medical opinion provider should offer an opinion on the following:

a)  For the period from March 30, 1998 to August 8, 2002, with what frequency did the Veteran experience the following symptoms:  vertigo, cerebellar gait, tinnitus, deafness, and/or hearing impairment?  

b)  For the period from March 30, 1998 to August 8, 2002, what periods (if any) was the Veteran's Meniere's syndrome manifested by symptoms, of frequent and typical attacks, vertigo, deafness and cerebellar gait?  

c)  For the period from March 30, 1998 to August 8, 2002, what periods (if any) was the Veteran's Meniere's syndrome manifested by symptoms of hearing impairment with attacks of vertigo and cerebellar gait, occurring more than once weekly?

The examiner is asked to clearly explain how he/she reached his/her answers to EACH question posed above. The examiner is directed to consider ALL pertinent evidence of record.  The Board notes that it has listed some records in the body of the Remand that may be relevant to the VA medical opinion provider's opinion, but that he/she should use his/her medical expertise to consider ALL relevant evidence associated with the Veteran's claims file.

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




